749 So.2d 1275 (2000)
CITY OF NORTH MIAMI BEACH, Appellant,
v.
H. Randolph REED, et al., Appellees.
No. 3D99-2578.
District Court of Appeal of Florida, Third District.
February 16, 2000.
Howard B. Lenard, City Attorney, and Darcee S. Siegel, Assistant City Attorney; Arnold M. Weiner, for appellant.
Lukacs & Lukacs and John C. Lukacs, Miami, for appellees.
Before GODERICH, GREEN and RAMIREZ, JJ.
PER CURIAM.
The City of North Miami Beach appeals from an adverse partial final summary judgment. We affirm.
The trial court properly found that when the City of North Miami Beach built a concrete curb along the frontage of the plaintiffs' property, it deprived the plaintiffs of their right of access to their property and their lawful parking spaces thereon. Further, the trial court properly concluded that this deprivation of the right of access to the plaintiffs' property constituted a "taking" without full compensation. Palm Beach County v. Tessler, 538 So.2d 846 (Fla.1989); State, Dep't of Transp. v. Stubbs, 285 So.2d 1 (Fla. 1973); Anhoco Corp. v. Dade County, 144 So.2d 793 (Fla.1962).
Accordingly, we affirm the entry of partial summary judgment in favor of the plaintiffs and remand for further proceedings consistent with this opinion.
Affirmed.